Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-17-00182-CR

                                          Darnell ROGERS,
                                              Appellant

                                                 v.

                                         The STATE of Texas,
                                               Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015CR12728
                          Honorable Kevin M. O'Connell, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: June 13, 2018

AFFIRMED

           On February 22, 2017, Appellant Darnell Rogers was found guilty by a Bexar County Jury

of one count of aggravated assault against a public servant, and subsequently assessed punishment

at thirty-two years confinement in the Institutional Division of the Texas Department of Criminal

Justice. This appeal ensued.

                     COURT-APPOINTED APPELLATE COUNSEL’S ANDERS BRIEF

           Rogers’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967); counsel

also filed a motion to withdraw. In appellate counsel’s brief, he recites the relevant facts with
                                                                                      04-17-00182-CR


citations to the record, analyzes the record with respect to allegations and the evidence presented

at trial, and accompanies the analysis with relevant legal authorities. Counsel concludes the appeal

is frivolous and without merit. See Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio

1997, no pet.).

       We conclude the brief meets the Anders requirements. See Anders, 386 U.S. at 744; see

also High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978); Gainous v. State,

436 S.W.2d 137, 138 (Tex. Crim. App. 1969). Counsel provided Rogers with copies of the briefs

and counsel’s motion to withdraw, and informed Rogers of his right to review the record and file

a pro se brief. See Nichols, 954 S.W.2d at 85–86; see also Bruns v. State, 924 S.W.2d 176, 177

n.1 (Tex. App.—San Antonio 1996, no pet.). This court also advised Rogers of his right to request

a copy of the record and file a brief. See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App.

2014). No additional briefing was filed in this court.

                                           CONCLUSION

       Having reviewed the entire record and court-appointed counsel’s Anders brief, we agree

with Rogers’ court-appointed appellate counsel that there are no arguable grounds for appeal and

the appeal is wholly frivolous and without merit. See Bledsoe v. State, 178 S.W.3d 824, 826–27

(Tex. Crim. App. 2005). We affirm the trial court’s judgment and grant appellate counsel’s motion

to withdraw. See Nichols, 954 S.W.2d at 85–86; Bruns, 924 S.W.2d at 177 n.1.

       No substitute counsel will be appointed. Should Rogers wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or he must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the date of either (1) this opinion or (2)

the last timely motion for rehearing or motion for en banc reconsideration is overruled by this

court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk
                                                -2-
                                                                               04-17-00182-CR


of the Texas Court of Criminal Appeals. Id. R. 68.3(a). Any petition for discretionary review

must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. Id.

R. 68.4.


                                              Patricia O. Alvarez, Justice

DO NOT PUBLISH




                                            -3-